Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For administrative reasons, the examiner's art unit has changed its designation from 1631 Bioinformatics to 1672 Bioinformatics, with no effect on examination or subject matter. 

Amendments Received
Amendment to the claims were received and entered on August 19, 2022.
Status of claims
Canceled:
none
Pending:
1-20
Amended:
1, 6
Withdrawn:
none
Examined:
1-20
Independent:
1, 6
Allowable:
none
Abbreviations              (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double patenting
x

 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
a semi-colon is needed before "(b)" in claim 1; and 
a line break would be preferable between each pair of consecutive claims.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claim 1 step (a) “obtaining the base sequence of at least 10,000 DNA fragments" is interpreted as an electronic data input or transfer operation, for example acquiring by FTP or copying from a network disk, of the NGS sequence data previously generated in a wet lab or otherwise previously created.
A similar interpretation applies to claim 6 when reciting “obtaining sequence information…”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites both "deoxyribonucleic acid (DNA) fragments from cell-free DNA obtained from a subject," and "at least 10,000 DNA fragments from the subject," and the relationship between the two recitations is unclear.  If each recitation refers to the same "fragments," then this may be clarified.  It is assumed that this is the case.
In claim 1, the recited "(a)... the base sequence..." requires but lacks clear antecedent.  If this recitation refers to a previously instantiated instance, then it is not clear which instance that is.  If this recitation instantiates this claim element, then (i) this is not clear and (ii) this instantiation should be preceded by the article "a."  This rejection might be overcome by for example amending to recite the article "a" instead of "the," and an interpretation is assumed consistent with this suggestion.
In claim 1, the recited "(c)... the first locus in the subject..." requires but lacks clear antecedent.  If this recitation refers to a previously instantiated instance, then it is not clear which instance that is.  Possibly "in the subject" should be recited at the instantiation of "a first locus" earlier in step (c), and an interpretation is assumed consistent with this suggestion.
Claim 1 step (c) renders the claim indefinite when reciting “without taking into account a base identity of each base position in a first locus,” as step (a) indicates the base sequence of the DNA fragment is obtained from the subject.
In claim 7, the issue is "data sets... selected from...," but then the group does not consist of group elements which are clearly "data sets," for example, it is not clear how does a singular "(a) start position..." constitute a "data set".  If the intention is that multiple elements (or attributes) from the list be selected, then this may be clarified.  Or, if a "data set" may comprise a single value, then this may be clarified.  Generally, what are recited as (a-j) appear to be possible elements of the "data sets," and it may help if the claim is amended to be clear on this point.  
Claim 9 recites: "one or more of the genes listed in Table 1," a table disclosed at p. 58 of the specification.  At least because the table(s) and/or relevant content within the table(s) are not recited in their entirety in the claim, then it is unclear which genes in the set of genes the claim is intended to include.  MPEP § 2173.05(s) explains that where possible, claims are to be complete in themselves.  Incorporation by reference to a specific table "'...is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.' Ex parte Fressola... (citations omitted)" (MPEP § 2173.05(s)).  It is not clear that the instant claim recitations constitute "exceptional circumstances."  
Additionally, it is not clear which elements in the table constitute the recited "genes" at least because, for example, the recited "gene" does not appear as a label in the table to clearly indicate the intended recitation of genes.  
As one option to overcome this rejection, the referenced genes may be individually recited in the claim, for example as a text list.  Alternatively, an entire table may be copied into the claim.  It is assumed that the recited "one or more genes" is to be interpreted as referring to one or more genes corresponding to any of the gene symbols listed in any column of Table 1, however this should be clarified.
Additionally, claim 9 recites the limitation "the plurality of base positions or regions of a genome..." in line 1.  There is insufficient antecedent basis for this limitation in the claim. It may be amended to read "[[the ]]a plurality of base positions or regions of a genome..."


Claim Rejections - 35 USC§ 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Response to Applicant remarks
In the reply filed on August 19, 2022, Applicant asserts that the 101 rejection in the previous office action is “avoided by the amendments to claims 1 and 6 adding the physical steps of generating at least 10,000 DNA reads. This number of reads is too large to be processed by the human mind” (Reply, pg 7, Section I).  This argument is  persuasive as such a large number of DNA fragments to be analyzed would be prohibitive to a human being that tries to solve the problem through mental activity.  Instant claims 1 and 6 no longer are interpreted as directed to mental activity.
In the reply, Applicant states that “the claim invention provides for the detection of genetic aberrations without requiring knowledge of the actual sequence variation” (Reply, pg 7, Section I).  While understood to be analogous to an explanation of improvement as at Step 2A, 2nd prong, 1st consideration, this statement is not yet persuasive as an explanation of improvement, the particular improvement not being sufficiently clear.  While "without requiring knowledge of the actual sequence variation" may motivate the improvement, the explanation is not yet sufficiently clear as to how this feature relates to integration of the identified JEs into a practical application.  For example, it is not clear what real-world improvement results from this feature, e.g. reduction in required resources or time to practice the invention, increased accuracy, etc.   Also, as evidenced by the remaining art rejection, it is not clear that the invention represents a change or a difference from the previous state of the technology field, and without a change or difference, then it cannot be clear how an improvement resulted.  
Hence, the 101 rejection is maintained.

Judicial exceptions (JEs) to 101 patentability-- claims 1-20
Claims 1-20 are rejected under 35 USC§ 101 because the claimed inventions are directed to an abstract idea without significantly more. After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e.  an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below. 
This rejection is maintained from the previous Office action. Revisions have been made to the rationale to address the newly-presented claim limitations.
MPEP 2106 organizes JE analysis into Steps 1, 2A (Prong One & Prong Two) and 2B as analyzed below.
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Steps for Analysis of Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter? 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept?
Application to the Instant Claims 1-20:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter?
Independent claim 1 recites a "method" and directly comprises process steps such as (a) obtaining... (b) constructing..." etc."  The claim is directed to a process for determining presence/absence of a genetic aberration in cell-free DNA fragments isolated from a subject.  Similarly, independent claim 6 also recites a "method" and directly comprises process steps.  The claim is directed to a process for analyzing in cell-free DNA fragments derived from a subject.  [Step 1: YES; MPEP § 2106.03 pertains]. 

Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
With respect to Step 2A, Prong One, the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

At Step 2A, Prong One, claims 1-21 are interpreted as reciting abstract ideas interpreted as mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
Mathematical concepts recited in the claims include:
 “constructing, by a computer, a multi-parametric distribution of the DNA fragments over a plurality of base positions in a genome” (claim 1); and
“generating a distribution score comprising values indicating a number of the DNA fragments with di-nucleosomal protection or a number of the DNA fragments with mononucleosomal protection” (claim 19).

Mental processes recited in the claims include:
“constructing, by a computer, a multi-parametric distribution of the DNA fragments over a plurality of base positions in a genome” (claim 1);
“using the multi-parametric distribution to determine the presence or absence of the genetic aberration in the first locus in the subject.” (claim 1);
“using the multi-parametric distribution to determine a distribution score, wherein the distribution score is indicative of a mutation burden of the genetic aberration” (claim 4); 
“indicating one or more of a number of the DNA fragments with dinucleosomal protection and a number of the DNA fragments with mononucleosomal protection” (claim 5);
“performing a multi-parametric analysis on a plurality of data sets using the sequence information to generate a multi-parametric model representative of the cell-free DNA fragments” (claim 6);
 “mapping to each of a plurality of base positions or regions of a genome, one or more distributions selected from the group” (claim 8);
 	“mapping a plurality of values from each of a plurality of the data sets, to each of a plurality of base positions or regions of a genome” (claim 10);
“applying, by a computer, one or more mathematical transforms to generate the multi-parametric model” (claim 12);
“identifying in the multi-parametric model, one or more peaks, each peak having a peak distribution width and a peak coverage” (claim 14);
“detecting one or more deviations between the multi-parametric model representative of the cell-free DNA fragments and a reference multi- parametric model” (claim 15);
“determining a contribution of the multi- parametric model attributed to (i) apoptotic processes in cells from which the cell-free DNA originated or (ii) necrotic processes in cells from which the cell-free DNA originated” (claim 17); 
“performing a multi-parametric analysis to (i) measure RNA expression of the cell-free DNA fragments, (ii) measure methylation of the cell- free DNA fragments, (iii) measure a nucleosomal mapping of the cell-free DNA fragments, or (iv) identify the presence of one or more somatic single nucleotide polymorphisms in the cell- free DNA fragments or one or more germline single nucleotide polymorphisms in the cell-free DNA fragments” (claim 18); and
“estimating a mutation burden of the subject” (claim 20).

The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or performance by mathematical operation because the steps do not clearly require more than instructions for a user to manually manipulate data using mathematical concepts such as “estimating”, “identifying”, “mapping”, and “determining”.    There are no specifics as to the methodology involved in “estimating”, “identifying”, “mapping”, and “determining” and thus, under the BRI, one could simply, for example, make a list of the genetic changes between samples and analyze said data, for example, with pen and paper, and make decisions or correlations based on those results in one's mind.  Hence, claims 1-20 explicitly recite  many elements that, individually and in combination, constitute abstract ideas.   The claim must therefore be examined further to determine whether the claims integrate the above-identified abstract ideas into a practical application (MPEP 2106.04(d)). 

As a result of the above interpretation of JEs, additional elements that are not abstract ideas recited in the claims are also identified, which include:
“a computer-implemented method for…” (claims 1, 6);
“obtaining the base sequence of at least 10,000 DNA fragments from the subject” (claim 1); and 
“obtaining sequence information representative of the cell-free DNA fragments” (claim 6).

Hence, the claims explicitly recite elements that, individually and in combination, constitute abstract ideas.  The claims therefore are examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). 
[Step 2A Prong One: claims 1-20 Yes].

Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two)?
Because the claims do recite judicial exceptions, then Step 2A, Prong Two analysis provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)).  


The first above-identified additional element (“a computer-implemented method for…”) is interpreted as implicating a computer as an additional element to the abstract ideas.  However, that computer is a generic computer.  “Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible”( Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983).  
The second and the third above-identified additional elements (each “obtaining…” step) from claims 1 and 6 respectively, are interpreted above as additional elements, however, these are necessary but insignificant extra-solution activity for data-gathering (MPEP 2106.05(g)). 
At this point in examination it is not yet clear that any of the Step 2A, Prong Two considerations demonstrate integration of the identified JEs into a practical application.  	For example, regarding the first consideration listed at MPEP 2106.04(d).I, it is not clear that a persuasive explanation of improvement of the instant invention over the previous state of the technology field is clearly of record.  
Overall, claims 1-20 do not clearly integrate the above-identified abstract ideas into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). It is not clear that the above-identified judicial exceptions are integrated into a practical application analogous to any of the "considerations" listed at MPEP 2106.04(d).I.
[Step 2A Prong Two: claims 1-20 No].

Step 2B:  Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claims are lastly evaluated at Step 2B as to whether any additional element or combination of additional elements is significantly more than the above-identified judicial exception(s).  Separate from the integration analysis in Step 2A, Prong Two, Step 2B considers conventionality of additional elements and whether a claim recites a non-conventional additional element or combination of additional elements.  "Conventional" generally is understood to mean routine and well-known (MPEP 2106.05 pertains).

The above-identified additional elements (“a computer-implemented method for…”, “obtaining …” and “obtaining …” from claims 1 and 6) when considered individually, do not amount for significantly more than the abstract ideas.  When considered as a whole, the above-identified additional elements are directed to analyzing the cell-free DNA fragment sequence for genetic aberrations (claims 1 and 6), which is well-known and at this point in time conventional, as evidenced by Lo (“Analysis of Fragmentation Patterns of Cell-Free DNA”, US 20170024513 A1, Date Published 1/26/2017); When considered as a whole, the above-identified additional elements  also are directed to analyzing DNA to provide sequence information or detect allelic variants, which is designated as elements that the courts have recognized as well-understood, routine, conventional activity in particular fields (MPEP 2106.05(d).II).  
When the claim elements are considered individually, and as a whole, are insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea.  (MPEP 2106.05(g) pertains). 
[Step 2B: claims 1-21 NO]

When the claims are considered as a whole, it is not clear in the record that they integrate the abstract idea into a practical application.  
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C.  102(a)(1), (a)(2) as being anticipated by Lo (“Analysis of Fragmentation Patterns of Cell-Free DNA”, US 20170024513 A1, Date Published 2017-01-26, as cited on the 3/11/2020 IDS).

Claim 1 is directed to a computer-implemented method for determining a presence or absence of a genetic aberration in deoxyribonucleic acid (DNA) fragments from cell-free DNA obtained from a subject.  Regarding  claim 1, Lo discloses a study on the cell-free DNA with the help of computers comprising: (a) Lo discloses that at least 10,000 cell-free DNA molecules generated by the sequencers are analyzed to be statistically significant ([0086], [0148]); (b) Lo’s study used at least the fragment size distributions, fragment ending locations in the genome (“In previous studies, it was shown that plasma DNA mostly consists of short fragments of less than 200 bp.  In the size distribution of plasma DNA, a peak could be observed at 166 bp.  In addition, it was observed that the sequenced tag density would vary with a periodicity of around 180 bp close to transcriptional start sites (TSSs) when maternal plasma DNA was sequenced” [0002]), which qualify the “multi-parametric distribution” in the claim limitation.

Regarding claim 2, Lo discloses copy number variation (CNV) as a genetic aberration in the studied cell-free DAN fragments ([0182]).

Regarding claim 3, Lo discloses the recited (i & ii) a length and number of the DNA fragments that align with each of the plurality of base positions in the genome ([0002]), and the recited (iii) a number of the DNA fragments that start or end at each of the plurality of base positions in the genome ([0002]).

Regarding claim 4, Lo teaches the “tumor burden” could be a number or other indicia ([0066] The term “level of cancer” can refer to whether cancer exists (i.e., presence or absence), a stage of a cancer, a size of tumor, whether there is metastasis, the total tumor burden of the body, and/or other measure of a severity of a cancer (e.g. recurrence of cancer).  The level of cancer could be a number or other indicia, such as symbols, alphabet letters, and colors.  The level could be zero).  Lo further discloses a calibration curve to indicate the “level of cancer”, or cancer burden ([0024] FIG. 17 shows a calibration curve showing the relationship between the proportion of sequenced DNA fragments ending on cancer-specific ending positions and tumor DNA fraction in plasma for cancer patients with known tumor DNA fractions in plasma).

Regarding claim 5, Lo discloses that the size of the DNA fragment is “with a periodicity of approximately the size of nucleosomes” ([0112] In previous studies, it was shown that the fragmentation of plasma DNA was not random close to the TSS.  The probability of any plasma DNA ending on a specific nucleotide would vary with the distance to the TSS with a periodicity of approximately the size of nucleosomes.  It was generally believed that this fragmentation pattern is a consequence of apoptotic degradation of the DNA.  Therefore, the size of plasma DNA generally resembles the size of DNA associated with a histone complex).

Regarding claim 6, Lo discloses a study on the cell-free DNA with the help of computers.  Lo discloses that at least 10,000 cell-free DNA molecules generated by the sequencers are analyzed to be statistically significant ([0086], [0148]); Lo further discloses the computerized analysis of the cell-free fragment has three or more dimensions ([0003] Various embodiments are directed to applications (e.g., diagnostic applications) of the analysis of the fragmentation patterns of cell-free DNA, e.g., plasma DNA and serum DNA.  Embodiments of one application can determine a classification of a proportional contribution of a particular tissue type in a mixture of cell-free DNA from different tissue types.  For example, specific percentages, range of percentages, or whether the proportional contribution is above a specified percentage can be determined as a classification.  In one example, preferred ending positions for the particular tissue type can be identified, and a relative abundance of cell-free DNA molecules ending on the preferred ending positions can be used to provide the classification of the proportional contribution.  In another example, an amplitude in a fragmentation pattern (e.g., number of cell-free DNA molecules ending at a genomic position) in a region specific to the particular tissue type can be used).

Regarding claim 7, Lo’s datasets cover at least (a) start position of DNA fragments sequenced, (b) end position of sequenced DNA fragments, and e) a likelihood that a mappable base-pair position will appear at a terminus of a sequenced DNA fragment, as discussed above regarding claim 6.  Lo’s ending position are equivalent to both the starting and the ending positions in the current invention.

Regarding claim 8, Lo teaches (iii) a distribution of the likelihoods that a mappable base-pair position will appear at a terminus of a sequenced DNA fragment, as discussed above regarding claim 6-7.

Regarding claim 9, Lo discloses the cell-free DNA fragments associated with the HCC (Hepatocellular Carcinoma), as discussed above regarding claim 1.  While HCC is not a gene listed in table 1, a specific cancer case (species) anticipates the general cancer genes (genus) listed in table 1.

Regarding claim 10, Lo mapped the ending position of maternal plasma DNA fragments across a region (of genome) with an informative single nucleotide polymorphism (SNP) (Fig. 19); ending position of plasma DNA fragments across a genome region with a mutation site (Fig. 26); ending positions for plasma DNA fragments across genomic positions where mutations were present in the tumor tissue (Fig 27A). 

Regarding claim 11, Lo discloses that his datasets contains at least (a) start position of DNA fragments sequenced, (b) end position of sequenced DNA fragments, (d) length of sequenced DNA fragments, as discussed above regarding claim 6.

Regarding claim 12, Lo discloses a mathematical transform to generate the multi-parametric model ([0061] A “calibration data point” includes a “calibration value” and a measured or known proportional distribution of the DNA of interest (i.e., DNA of particular tissue type).  The calibration value can be a relative abundance as determined for a calibration sample, for which the proportional distribution of the tissue type is known.  The calibration data points may be defined in a variety of ways, e.g., as discrete points or as a calibration function (also called a calibration curve or calibration surface).  The calibration function could be derived from additional mathematical transformation of the calibration data points).

Regarding claim 13, Lo disclose a joint distribution model of (d) length of sequenced DNA fragments, and the (b) end position of sequenced DNA fragments, as discussed above regarding claim 5.

Regarding claim 14, Lo discloses peaks distribution and peaks coverage for the DNA fragments ([0099] FIG.  4 shows an illustration of asynchronous variation of P.sub.I for maternally and fetally derived DNA in maternal plasma.  The peaks and troughs for P.sub.I for maternal and fetal DNA do not have a constant relative relationship across the genome.  At Region I, the peaks of P.sub.I for the maternal DNA coincide with the peak for the fetal DNA.  At Region II, the peaks of P.sub.I for the maternal DNA coincide with the trough for the fetal DNA.  At Regions III and IV, the peaks of P.sub.I for the maternal DNA are in-between the peaks and troughs of the fetal DNA.  If the variation was not synchronous, such a difference in the fetal and maternal fragmentation patterns could be used as a signature to identify DNA that is likely from the fetus or the mother.  Further, such a difference can be used to determine a proportional contribution of fetal or maternal tissue, as is described in more detail below.  For example, DNA fragments ending at one of the peaks in region II is more likely fetal DNA, and the relative abundance of DNA fragments ending at such a peak compared to other genomic positions would increase with increasing fetal DNA fraction).

Regarding claim 15, Lo discloses maternally vs fetally derived DNA in maternal plasma cell-free DNA fragments as discussed above regarding claim 14.

Regarding claim 16, Lo discloses (iii) a broader peak distribution relative to a mappable genomic location, as discussed above regarding claim 14.

Regarding claim 17, Lo discloses the contribution of the multi- parametric model attributed to (i) apoptotic processes ([0113] In previous studies, it was also shown that the size of plasma DNA generally resembles the size of DNA associated with a nucleosome.  It is believed that plasma DNA is generated through the apoptotic degradation of cellular DNA (nuclear DNA and mitochondrial DNA).  This view is further supported by the lack of this nucleosomal pattern in circulating mitochondrial DNA as mitochondrial DNA is not associated with histones in cells).

Regarding claim 18, Lo, (ii) measure methylation of the cell-free DNA fragments and (iv) identify the presence of one or more somatic single nucleotide polymorphisms in the cell- free DNA fragments ([0228] Some embodiments can increase the number of accessible informative cancer DNA fragments by the combined detection of a variety of cancer-specific or cancer-associated changes, for example, single nucleotide mutations, in combination with cancer-specific or cancer-associated DNA methylation signatures (e.g.  location of 5-methycytosine and hydroxymethylation), cancer-specific or cancer-associated short plasma DNA molecules, cancer-specific or cancer-associated histone modification marks, and cancer-specific or cancer-associated plasma DNA end locations.  Certain cancer-specific or cancer-associated changes may be used as filtering criteria in identifying mutations), as well as (iii) measure a nucleosomal mapping of the cell-free DNA fragments (as discussed above regarding claim 5).

Regarding claim 19, Lo discloses the relationship of the DNA fragment sizes with number of nucleosomes as discussed above regarding claim 5.

Regarding claim 20, Lo discloses estimating a mutation burden of the subject as discussed above regarding claim 4.

Response to Arguments - Rejections Under 35 USC§ 102
In the reply filed on August 19, 2022, Applicant asserts that the existing 102 rejection in the previous office action can be avoided by the amendments to claims 1 and 6.  However, this is not persuasive as Lo also discloses that at least 10,000 cell-free DNA molecules generated by the sequencers are analyzed to be statistically significant ([0086], [0148]).  Applicant’s arguments that “Lo is solely concerned with detecting fragmentation patterns by that requires information about the specific ‘constitutional genome’ of the test subject” and that "The claimed methods, in contrast, make use of distributions of values of obtained from multiple subjects" (emphasis added; p. 7) are not persuasive.  Lo only mentions “constitutional” one time in his application, and it is not clear interpretationally what is the result of Lo's use of “constitutional.”  It is not clear whether the instant application acquired the multi-parametric distribution without the base identity of each base position.
Hence, the 102 rejection is maintained.


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  MPEP 804.II.B pertains.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must comply with 37 CFR 3.73(b).
In application(s) below rejected for double patenting versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.
 
Claims 1-5, 8, and 9-20 are rejected on the grounds of non-statutory obviousness-type double patenting over claims 1-5, 10, and 12-23 in the conflicting Application No. 16/315,573 respectively.  The instant and conflicting claims generally are directed to determining the fragmentome profile of cfDNAs.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Lo (“Analysis of Fragmentation Patterns of Cell-Free DNA”, US 20170024513 A1, Date Published 2017-01-26, as cited on the 3/11/2020 IDS).  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.
The similarity between the instant and the conflicting claims can be viewed from the following side-by-side claims mapping:
Instant Claims
Conflicting Claims
1. (Currently Amended) A computer-implemented method for determining a presence or absence of a genetic aberration in deoxyribonucleic acid (DNA) fragments from cell-free DNA obtained from a subject, the method comprising:
(a) obtaining the base sequence of at least 10,000 DNA fragments from the subject 
(b) constructing, by a computer, a multi-parametric distribution of the DNA fragments over a plurality of base positions in a genome; and (c) without taking into account a base identity of each base position in a first locus, using the multi-parametric distribution to determine the presence or absence of the genetic aberration in the first locus in the subject.
1. (Original) A computer-implemented method for determining a presence or absence of a genetic aberration in deoxyribonucleic acid (DNA) fragments from cell-free DNA obtained from a subject, the method comprising: 
...
...
(a) constructing, by a computer, a multi-parametric distribution of the DNA fragments over a plurality of base positions in a genome; and (b) without taking into account a base identity of each base position in a first locus, using the multi-parametric distribution to determine the presence or absence of the genetic aberration in the first locus in the subject.
2. (Original) The method of claim 1, wherein the genetic aberration comprises a sequence aberration or a copy number variation (CNV), wherein the sequence aberration is selected from the group consisting of: (i) a single nucleotide variant (SNV), (ii) an insertion or deletion (indel), and (iii) a gene fusion.
2. (Original) The method of claim 1, wherein the genetic aberration comprises a sequence aberration or a copy number variation (CNV), wherein the sequence aberration is selected from the group consisting of: (i) a single nucleotide variant (SNV), (ii) an insertion or deletion (indel), and (iii) a gene fusion.
3. (Original) The method of claim 1, wherein the multi-parametric distribution comprises parameters indicative of one or more of: (i) a length of the DNA fragments that align with each of the plurality of base positions in the genome, (ii) a number of the DNA fragments that align with each of the plurality of base positions in the genome, and (iii) a number of the DNA fragments that start or end at each of the plurality of base positions in the genome.
3. (Original) The method of claim 1, wherein the multi-parametric distribution comprises parameters indicative of one or more of: (i) a length of the DNA fragments that align with each of the plurality of base positions in the genome, (ii) a number of the DNA fragments that align with each of the plurality of base positions in the genome, and (iii) a number of the DNA fragments that start or end at each of the plurality of base positions in the genome.
4. (Original) The method of claim 1, further comprising using the multi-parametric distribution to determine a distribution score, wherein the distribution score is indicative of a mutation burden of the genetic aberration.
4. (Original) The method of claim 1, further comprising using the multi- parametric distribution to determine a distribution score, wherein the distribution score is indicative of a mutation burden of the genetic aberration.
5. (Original) The method of claim 4, wherein the distribution score comprises values indicating one or more of a number of the DNA fragments with dinucleosomal protection and a number of the DNA fragments with mononucleosomal protection.
5. (Original) The method of claim 4, wherein the distribution score comprises values indicating one or more of a number of the DNA fragments with dinucleosomal protection and a number of the DNA fragments with mononucleosomal protection.
8. (Original) The method of claim 6, wherein the multi-parametric analysis comprises mapping to each of a plurality of base positions or regions of a genome, one or more distributions selected from the group consisting of: (i) a distribution of the number of unique cell-free DNA fragments containing a sequence that covers the mappable position in the genome, (ii) a distribution of the fragment lengths for each of at least some of the cell-free DNA fragments such that the DNA fragment contains a sequence that covers the mappable position in the genome, and (iii) a distribution of the likelihoods that a mappable base-pair position will appear at a terminus of a sequenced DNA fragment.
10. (Original) The method of claim 8, wherein the multi-parametric analysis comprises mapping to each of a plurality of base positions or regions of a genome, one or more distributions selected from the group consisting of: (i) a distribution of the number of unique cell-free DNA fragments containing a sequence that covers the mappable position in the genome, (ii) a distribution of the fragment lengths for each of at least some of the cell-free DNA fragments such that the DNA fragment contains a sequence that covers the mappable position in the genome, and (iii) a distribution of the likelihoods that a mappable base-pair position will appear at a terminus of a sequenced DNA fragment.
9. (Original) The method of claim 8, wherein the plurality of base positions or regions of a genome include at least one base position or region associated with one or more of the genes listed in Table 1.
12. (Original) The method of claim 10, wherein the plurality of base positions or regions of a genome include at least one base position or region associated with one or more of the genes listed in Table 1.
10. (Original) The method of claim 8, wherein the mapping comprises mapping a plurality of values from each of a plurality of the data sets, to each of a plurality of base positions or regions of a genome.
13. (Original) The method of claim 10, wherein the mapping comprises mapping a plurality of values from each of a plurality of the data sets, to each of a plurality of base positions or regions of a genome.
11. (Original) The method of claim 10, wherein at least one of the plurality of values is a data set selected from the group consisting of (a) start position of DNA fragments sequenced, (b) end position of sequenced DNA fragments, (c) number of unique sequenced DNA fragments that cover a mappable position, (d) length of sequenced DNA fragments, (e) a likelihood that a mappable base-pair position will appear at a terminus of a sequenced DNA fragment, (f) a likelihood that a mappable base-pair position will appear within a sequenced DNA fragment as a consequence of differential nucleosome occupancy, or (g) a sequence motif of sequenced DNA fragments.
14. (Original) The method of claim 13, wherein at least one of the plurality of values is a data set selected from the group consisting of (a) start position of DNA fragments sequenced, (b) end position of sequenced DNA fragments, (c) number of unique sequenced DNA fragments that cover a mappable position, (d) length of sequenced DNA fragments, (e) a likelihood that a mappable base-pair position will appear at a terminus of a sequenced DNA fragment, (f) a likelihood that a mappable base-pair position will appear within a sequenced DNA fragment as a consequence of differential nucleosome occupancy, or (g) a sequence motif of sequenced DNA fragments.
12. (Original) The method of claim 6, wherein the multi-parametric analysis comprises applying, by a computer, one or more mathematical transforms to generate the multi-parametric model.
15. (Original) The method of claim 8, wherein the multi-parametric analysis comprises applying, by a computer, one or more mathematical transforms to generate the multi- parametric model.
13. (Original) The method of claim 6, wherein the multi-parametric model is a joint distribution model of a plurality of variables selected from the group consisting of: (a) start position of DNA fragments sequenced, (b) end position of sequenced DNA fragments, (c) number of unique sequenced DNA fragments that cover a mappable position, (d) length of sequenced DNA fragments, (e) a likelihood that a mappable base-pair position will appear at a terminus of a sequenced DNA fragment, (f) a likelihood that a mappable base-pair position will appear within a sequenced DNA fragment as a consequence of differential nucleosome occupancy, and (g) a sequence motif of sequenced DNA fragments.
16. (Original) The method of claim 8, wherein the multi-parametric model is a joint distribution model of a plurality of variables selected from the group consisting of: (a) start position of DNA fragments sequenced, (b) end position of sequenced DNA fragments, (c) number of unique sequenced DNA fragments that cover a mappable position, (d) length of sequenced DNA fragments, (e) a likelihood that a mappable base-pair position will appear at a terminus of a sequenced DNA fragment, (f) a likelihood that a mappable base-pair position will appear within a sequenced DNA fragment as a consequence of differential nucleosome occupancy, and (g) a sequence motif of sequenced DNA fragments.
14. (Original) The method of claim 6, further comprising identifying in the multi-parametric model, one or more peaks, each peak having a peak distribution width and a peak coverage.
17. (Original) The method of claim 8, further comprising identifying in the multi- parametric model, one or more peaks, each peak having a peak distribution width and a peak coverage.
15. (Original) The method of claim 14, further comprising detecting one or more deviations between the multi-parametric model representative of the cell-free DNA fragments and a reference multi-parametric model.
18. (Original) The method of claim 17, further comprising detecting one or more deviations between the multi-parametric model representative of the cell-free DNA fragments and a reference multi-parametric model.
16. (Original) The method of claim 15, wherein the deviation is selected from the group consisting of: (i) an increase in the number of reads outside a nucleosome region, (ii) an increase in the number of reads within a nucleosome region, (iii) a broader peak distribution relative to a mappable genomic location, (iv) a shift in location of a peak, (v) identification of a new peak, (vi) a change in depth of coverage of a peak, (vii) a change in start position around a peak, and (viii) a change in fragment sizes associated with a peak.
19. (Original) The method of claim 18, wherein the deviation is selected from the group consisting of: (i) an increase in the number of reads outside a nucleosome region, (ii) an increase in the number of reads within a nucleosome region, (iii) a broader peak distribution relative to a mappable genomic location, (iv) a shift in location of a peak, (v) identification of a new peak, (vi) a change in depth of coverage of a peak, (vii) a change in start position around a peak, and (viii) a change in fragment sizes associated with a peak.
17. (Original) The method of claim 6, further comprising determining a contribution of the multi-parametric model attributed to (i) apoptotic processes in cells from which the cell-free DNA originated or (ii) necrotic processes in cells from which the cell-free DNA originated.
20. (Original) The method of claim 8, further comprising determining a contribution of the multi-parametric model attributed to (i) apoptotic processes in cells from which the cell-free DNA originated or (ii) necrotic processes in cells from which the cell-free DNA originated.
18. (Original) The method of claim 6, further comprising performing a multi-parametric analysis to (i) measure RNA expression of the cell-free DNA fragments, (ii) measure methylation of the cell-free DNA fragments, (iii) measure a nucleosomal mapping of the cell- free DNA fragments, or (iv) identify the presence of one or more somatic single nucleotide polymorphisms in the cell-free DNA fragments or one or more germline single nucleotide polymorphisms in the cell-free DNA fragments.
21. (Original) The method of claim 8, further comprising performing a multi- parametric analysis to (i) measure RNA expression of the cell-free DNA fragments, (ii) measure methylation of the cell-free DNA fragments, (iii) measure a nucleosomal mapping of the cell- free DNA fragments, or (iv) identify the presence of one or more somatic single nucleotide polymorphisms in the cell-free DNA fragments or one or more germline single nucleotide polymorphisms in the cell-free DNA fragments.
19. (Original) The method of claim 6, further comprising generating a distribution score comprising values indicating a number of the DNA fragments with dinucleosomal protection or a number of the DNA fragments with mononucleosomal protection.
22. (Original) The method of claim 8, further comprising generating a distribution score comprising values indicating a number of the DNA fragments with dinucleosomal protection or a number of the DNA fragments with mononucleosomal protection.
20. (Original) The method of claim 6, further comprising estimating a mutation burden of the subject.
23. (Original) The method of claim 8, further comprising estimating a mutation burden of the subject.


Except the newly amended “(a) obtaining the base sequence of at least 10,000 DNA fragments from the subject” in the instant claim 1, which makes the instant claim 1 narrower than the conflicting claim 1 in scope, we can see all the compared claims are patently indistinct. 
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is 571.272.0224.  The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on: 571.272.9047.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.




/GUOZHEN  LIU/
Patents examiner
Art unit 1672
/G STEVEN VANNI/Primary patents examiner
Art Unit 1672